Citation Nr: 0707381	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a service-connected bilateral claw foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which implemented a September 1995 Board 
decision.  

In the September 1995 decision, the Board granted service 
connection for a bilateral claw foot disorder.  In an October 
1995 rating decision, the RO implemented the Board's grant of 
service connection for a bilateral claw foot disorder and 
assigned a 10 percent disability rating, effective August 19, 
1991.  The veteran perfected an appeal of that rating 
decision.  In March 1999, the Board remanded this case to the 
RO for consideration of Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

In an April 1999 rating decision, the RO increased the 
disability rating for bilateral claw foot disorder to 30 
percent, effective August 29, 1991.  Thereafter, the case was 
not returned to the Board for appellate consideration.  The 
claim for a higher rating, however, remains on appeal because 
the 30 percent disability evaluation is less than the maximum 
benefit available under VA laws and regulations.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

In a March 2002 rating decision, a rating in excess of 30 
percent was denied.  Although the veteran perfected an appeal 
to this rating decision, as noted, the veteran already had a 
claim pending for a higher evaluation.  

In March 2005, the Board remanded the present matter for 
additional development and due process concerns.  

The claim is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  In this case, the 
veteran failed to report for a VA examination scheduled in 
August 2006.  However, it appears that he did not receive 
notice for this examination.  The record does not show any 
letter notifying the veteran of the August 2006 examination.  
The veteran's representative argued that he never received 
any such notice and requested that another examination be 
scheduled with proper notice given.  As such, the veteran 
should be scheduled for a VA examination and the RO should 
ensure that a notice letter is sent to the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
outstanding medical records for the 
veteran's bilateral claw foot disability 
from the Martinez, CA, VA facility, 
dated since July 2006.  

2.  Schedule the veteran for a VA 
examination for evaluation of his 
bilateral claw foot condition.  Ensure 
that an examination notice letter is 
sent to the veteran, and this should be 
documented in the claims folder.  Any 
indicated tests, including X-rays, 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral claw foot 
(pes cavus), acquired disability.

The examiner should specifically address 
whether the veteran has bilateral marked 
contraction of plantar fascia with 
dropped forefoot, all toes hammer toes, 
very painful callosities, and marked 
varus deformity.

The examiner should report range of 
motion measurements for the feet.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner(s) is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the feet are 
used repeatedly.  All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Finally, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
consider all the evidence of record to 
determine whether the facts show that he 
was entitled to a higher disability 
rating for this disability at any period 
of time since his original claim.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any of the decisions remains 
adverse to the veteran, furnish him a 
supplemental statement of the case and 
afford a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


